Exhibi 10.2

 

EXECUTION COPY

 

REDEMPTION AGREEMENT

 

among

 

ARTAL LUXEMBOURG S.A.

 

as the Seller

 

WEIGHTWATCHERS.COM, INC.

 

as the Company

 

and

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

as the Parent

 

Dated as of June 13, 2005

 

--------------------------------------------------------------------------------


 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (this “Agreement”) is entered into as of June 13, 2005
between ARTAL LUXEMBOURG S.A., a Luxembourg corporation (“Seller”).
WEIGHTWATCHERS.COM, INC., a Delaware corporation (the “Company”) and WEIGHT
WATCHERS INTERNATIONAL, INC., a Virginia corporation (“Parent”).

 

RECITALS

 

WHEREAS, the Company, SCW Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), and Parent are parties to an Agreement and Plan of Merger, dated as of
the date hereof (as the same may be amended or supplemented, the “Merger
Agreement”), pertaining to the merger of the Merger Sub with and into the
Company, with the Company being the surviving entity thereunder (the “Merger”).

 

WHEREAS, execution and delivery of this Agreement by the parties hereto is
simultaneous with the execution and delivery of and is a condition to Parent’s
and Merger Sub’s obligation to enter into the Merger Agreement.

 

WHEREAS, following the effective time of the Merger, Seller shall own the
Shares.

 

WHEREAS, the Company desires to redeem and Seller desires to have redeemed the
Shares at a redemption price of $25.21 per Share, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

 


ARTICLE 1
DEFINITIONS


 


SECTION 1.1                                      CERTAIN DEFINED TERMS.  FOR
PURPOSES OF THIS AGREEMENT.


 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Board of Directors” means the board of directors of the Company.

 

1

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than Saturday, Sunday or a U.S. federal
holiday, and shall consist of the time period from 12:01 a.m. through 12:00
midnight Eastern time.

 

“Company Common Stock” means the issued and outstanding shares of common stock,
par value $0.01 per share, of the Company.

 

“Covenanted Amount” means such number of shares of Common Stock, without par
value, of the Parent (“Parent Common Stock”) that have an aggregate value of at
least $100,000,000 on the Redemption Date, calculated using the average closing
prices for Parent Common Stock on the New York Stock Exchange, or if not then
traded on the New York Stock Exchange, on such exchange or in such system as
such stock is then traded, (as reported in the Wall Street Journal) for the 30
trading days prior to the Redemption Date.

 

“Effective Time” means the time at which the Merger becomes effective pursuant
to the terms of the Merger Agreement.

 

“External Financing” shall have the meaning as set out in the Schedule.

 

“Governmental Entity” means any foreign, national, federal, state, provincial or
local governmental, regulatory or administrative authority, agency or
commission.

 

“Laws” means any domestic or foreign laws, statutes, ordinances, rules,
regulations, codes or executive orders enacted, issued, adopted, promulgated or
applied by any Governmental Entity.

 

“Orders” means any orders, judgments, injunctions, awards, decrees or writs
handed down, adopted or imposed by any Governmental Entity.

 

“Parent Director” means any director designated by Parent in accordance with
Section 3.3.

 

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term shall
include a “group” as such term is defined in Section 13(d)(3) of the Securities
Exchange Act of 1934).

 

“Release Date” means, if the Redemption Date falls during 2005, September 1,
2009, or, if the Redemption Date falls after 2005, September I, 2010.

 

“Seller Director” means (i) any director designated by Seller in accordance with
the provisions of Section 3.3 and (ii) any director of the Company who at the
Effective Time is a director or officer of Seller or The Invus Group, LLC.

 

2

--------------------------------------------------------------------------------


 

“Shares” means the 12,091,811 shares of the Company Common Stock held by Seller
immediately following the Effective Time, or such other securities which are
derived from such shares of Company Common Stock, whether through merger, tender
offer, share-split, reclassification, consolidation or otherwise.

 

“Special Committee” means the Special Committee of the Board of Directors of
Parent, as in effect on the date hereof, as such committee may be reconstituted
with the approval of the current members then on such committee.

 

“Subsidiary” means, when used with respect to Parent or the Company, any other
Person that Parent or the Company, as applicable, directly or indirectly owns or
has the power to vote or control 50% or more of any class or series of capital
stock of such Person.

 


ARTICLE 2
REDEMPTION


 


SECTION 2.1                                      REDEMPTION OF THE SHARES.  UPON
THE TERMS AND SUBJECT TO THE FULFILLMENT, EXPIRY OR WAIVER OF THE CONDITIONS OF
THIS AGREEMENT AS SET FORTH IN SECTION 2.4 BELOW (THE “CONDITIONS”), ON THE
REDEMPTION DATE, SELLER SHALL SELL, ASSIGN, TRANSFER AND CONVEY TO THE COMPANY
AND THE COMPANY SHALL PURCHASE, ACQUIRE, AND ACCEPT FROM SELLER, ALL OF SELLER’S
RIGHT, TITLE AND INTEREST IN AND TO THE SHARES FOR THE REDEMPTION PRICE (SUCH
REDEMPTION BEING, THE “REDEMPTION”).  THE “REDEMPTION DATE” FOR THE PURPOSES OF
THIS AGREEMENT SHALL BE (I) DECEMBER 30, 2005 PROVIDED THAT ALL OF THE
CONDITIONS HAVE BEEN SATISFIED AS AT SUCH DATE; OR IF ALL OF SUCH CONDITIONS
HAVE NOT BEEN SATISFIED, (II) SUCH LATER DATE WHICH IS TWO BUSINESS DAYS
FOLLOWING THE SATISFACTION OF THE CONDITIONS BUT IN NO CASE LATER THAN
DECEMBER 29, 2006 UNLESS ANY CONDITION IN SECTION 2.4(A)(I) OR
SECTION 2.4(A)(III) REMAINS UNSATISFIED IN WHICH CASE IT BE SUCH LATER DATE UPON
WHICH SUCH CONDITION IS SATISFIED.


 


SECTION 2.2                                      PAYMENT OF REDEMPTION PRICE.
 THE AGGREGATE REDEMPTION PRICE TO BE PAID BY THE COMPANY TO SELLER FOR THE
SHARES IS $304,834,555.31 (THREE HUNDRED AND FOUR MILLION, EIGHT HUNDRED AND
THIRTY-FOUR THOUSAND AND FIVE HUNDRED AND FIFTY-FIVE DOLLARS AND THIRTY-ONE
CENTS) IN CASH (THE “REDEMPTION PRICE”). THE COMPANY SHALL DELIVER TO SELLER ON
THE REDEMPTION DATE THE REDEMPTION PRICE FOR THE SHARES BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY SELLER.


 


SECTION 2.3                                      SURRENDER OF REDEEMED SHARES.
 SELLER SHALL DELIVER TO THE COMPANY ON THE REDEMPTION DATE (I) THE STOCK
CERTIFICATE REPRESENTING THE SHARES OR A STATEMENT OF LOST STOCK CERTIFICATE IN
THE FORM ATTACHED HERETO AS EXHIBIT A AND (II) A STOCK POWER IN THE FORM
ATTACHED HERETO AS EXHIBIT B FOR THE TRANSFER OF THE SHARES TO THE COMPANY. ON
THE REDEMPTION DATE, THE COMPANY SHALL RECORD THE TRANSFER OF THE SHARES IN ITS
CORPORATE RECORDS.


 


SECTION 2.4                                      CONDITIONS TO REDEMPTION;
NOTIFICATION.

 


(A)                                  CONDITIONS.  THE RESPECTIVE OBLIGATION OF
THE COMPANY AND SELLER TO EFFECT THE REDEMPTION IS SUBJECT TO THE SATISFACTION,
EXPIRY OR WAIVER OF EACH OF THE FOLLOWING CONDITIONS:


 

(i)                                     No Injunctions or Restraints.  No
Governmental Entity shall have enacted, issued, promulgated, enforced or entered
any Laws or Orders (whether temporary,

 

3

--------------------------------------------------------------------------------


 

PRELIMINARY OR PERMANENT) THAT PROHIBITS OR MATERIALLY RESTRAINS THE REDEMPTION
CONTEMPLATED HEREBY;

 

(II)                                  FINANCING.  THE COMPANY SHALL HAVE
OBTAINED THE EXTERNAL FINANCING; PROVIDED, HOWEVER, THAT AT 23:59 (EASTERN TIME)
ON DECEMBER 28, 2006 SUCH CONDITION SHALL AUTOMATICALLY EXPIRE AND NO LONGER BE
A CONDITION HEREUNDER; AND

 

(III)                               MERGER.  THE MERGER SHALL HAVE BECOME
EFFECTIVE PURSUANT TO THE TERMS OF THE MERGER AGREEMENT.

 


(B)                                 NOTIFICATIONS.  THE COMPANY SHALL NOTIFY
SELLER IN WRITING WITHIN ONE BUSINESS DAY OF IT OBTAINING APPROVAL FROM THE
CREDIT COMMITTEE OF THE RELEVANT BANK THAT SUCH BANK WILL PROVIDE THE EXTERNAL
FINANCING. EACH OF THE COMPANY AND SELLER SHALL NOTIFY THE OTHER IN WRITING
WITHIN FIVE BUSINESS DAYS IN THE EVENT THAT IT BECOMES AWARE OF ANY
CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO LEAD TO THE CONDITION SET
FORTH IN SECTION 2.4(A)(I) NOT BEING SATISFIED.  THE FAILURE TO GIVE A
NOTIFICATION PURSUANT TO THIS SECTION 2.4(B) SHALL NOT AFFECT THE SATISFACTION
OF EITHER OF THE, CONDITIONS SET FORTH IN SECTION 2.4(A).


 


ARTICLE 3
COVENANTS AND SELLER APPOINTMENT RIGHTS


 


SECTION 3.1                                      COMPANY COVENANTS.  THE COMPANY
COVENANTS TO SELLER THAT:


 


(A)                                  BETWEEN THE EFFECTIVE TIME AND THE
REDEMPTION DATE, UNLESS SELLER SHALL OTHERWISE AGREE IN WRITING, THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES SHALL BE CONDUCTED ONLY IN THE ORDINARY COURSE
OF BUSINESS IN ALL MATERIAL RESPECTS, AND THE COMPANY AND ITS SUBSIDIARIES SHALL
USE ALL THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO PRESERVE INTACT IN
ALL MATERIAL RESPECTS THEIR BUSINESS ORGANIZATION. BETWEEN THE EFFECTIVE TIME
AND THE REDEMPTION DATE, WITHOUT THE PRIOR CONSENT OF SELLER, THE COMPANY SHALL
NOT TAKE ANY OF THE ACTIONS CONTEMPLATED BY ARTICLE 5 OF THE MERGER AGREEMENT.


 


(B)                                 FOLLOWING THE EFFECTIVE TIME AND PRIOR TO
DECEMBER 29, 2006, THE COMPANY SHALL USE ALL ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN THE EXTERNAL FINANCING IN THE AMOUNT NEEDED (WHEN ADDED TO AVAILABLE
COMPANY CASH RESOURCES) TO REDEEM ALL OF THE SHARES.


 


(C)                                  THE COMPANY SHALL PROVIDE TO PARENT AND THE
SELLER INFORMATION, FROM TIME TO TIME, AND AT SUCH TIMES AS MAY BE REQUESTED BY
THE SPECIAL COMMITTEE (IN THE CASE OF THE PARENT) OR THE SELLER (AS
APPROPRIATE), REGARDING THE STATUS OF THE EFFORTS TO OBTAIN THE EXTERNAL
FINANCING.

 

(d)                                 The Company shall not amend any of the
existing agreements between Parent and the Company, or enter into any new
agreements with Parent or with any Affiliate of Parent (other than, in relation
to any such new agreements, any agreement that can be cancelled upon 30 days’
notice or that, alone or in conjunction with related agreements, involves less
than $100,000 in payments by the Company in any 12 month period) without first
receiving the approval of a majority of the Seller Directors.

 

4

--------------------------------------------------------------------------------


 


SECTION 3.2                                      PARENT COVENANTS. PARENT
COVENANTS TO SELLER THAT:


 


(A)                                  PRIOR TO DECEMBER 29, 2006, PARENT WILL NOT
MAKE, AND SHALL CAUSE ITS AFFILIATES NOT TO MAKE, ANY CAPITAL CONTRIBUTION OR
LOAN, GIVE ANY FINANCIAL ASSISTANCE OR OTHERWISE LEND ITS CREDIT TO OR ENHANCE
THE CREDIT OF (BY GUARANTY OR OTHERWISE) THE COMPANY (ANY SUCH ACTIONS BEING,
“FINANCIAL ASSISTANCE”) IN ORDER TO FACILITATE THE FINANCING OR FUND THE
REDEMPTION.


 


(B)                                 PARENT WILL CAUSE THE COMPANY TO COMPLY WITH
ALL OF THE COMPANY’S COVENANTS AND OTHER OBLIGATIONS UNDER THIS AGREEMENT EXCEPT
TO THE EXTENT THAT ARTICLE 5 OF THE MERGER AGREEMENT MAY BE AMENDED BY PARENT
(ACTING SOLELY THROUGH THE SPECIAL COMMITTEE) AND THE OTHER PARTIES THERETO,
PROVIDED, HOWEVER, THAT PARENT SHALL BE UNDER NO OBLIGATION TO PROVIDE ANY
FINANCIAL ASSISTANCE TO THE COMPANY.


 


(C)                                  PARENT WILL TAKE NO ACTIONS INCONSISTENT
WITH THE OBLIGATIONS OF THE COMPANY PURSUANT TO THIS AGREEMENT, AND WILL CAUSE
ITS AFFILIATES TO TAKE NO SUCH ACTIONS.


 


SECTION 3.3                                      SELLER APPOINTMENT RIGHTS.


 


(A)                                  FOLLOWING THE EFFECTIVE TIME AND PRIOR TO
THE REDEMPTION DATE, SELLER SHALL HAVE THE RIGHT TO DESIGNATE AND THE COMPANY
AND PARENT SHALL CAUSE THE NOMINATION OF SUCH NUMBER OF DIRECTORS OF THE COMPANY
SUCH THAT AFTER SUCH ELECTION (ASSUMING ALL SUCH SELLER DESIGNEES ARE ELECTED TO
THE BOARD OF DIRECTORS), THE NUMBER OF SELLER DIRECTORS WILL BE EQUAL TO THE
NUMBER RESULTING FROM (I) 0.469 MULTIPLIED BY (II) THE TOTAL NUMBER OF MEMBERS
ON THE BOARD OF DIRECTORS, ROUNDED DOWN TO THE NEAREST WHOLE NUMBER; PROVIDED,
THAT IN NO EVENT SHALL THE NUMBER OF SELLER DIRECTORS NOMINATED PURSUANT TO THIS
PROVISION CONSTITUTE LESS THAN ONE MEMBER OF THE BOARD OF DIRECTORS. IF A
VACANCY OCCURS OR EXISTS ON THE BOARD OF DIRECTORS AT ANY TIME, INCLUDING BUT
NOT LIMITED TO A VACANCY BECAUSE OF THE DEATH, DISABILITY, RETIREMENT,
RESIGNATION OR REMOVAL OF ANY DIRECTOR FOR CAUSE OR OTHERWISE, AND THE VACANT
POSITION WAS HELD BY A SELLER DIRECTOR, THEN SELLER SHALL HAVE THE SOLE RIGHT TO
DESIGNATE AN INDIVIDUAL TO FILL SUCH VACANCY, AND, SUBJECT TO THE FIDUCIARY
DUTIES OF DIRECTORS, THE BOARD OF DIRECTORS SHALL ELECT SUCH NOMINEE TO FILL
SUCH VACANCY. AT ANY ANNUAL OR SPECIAL MEETING OF THE COMPANY, PARENT SHALL VOTE
ALL OF ITS SHARES OF COMPANY COMMON STOCK OR ANY OTHER VOTING SECURITIES OF THE
COMPANY (AND, WITH RESPECT TO ACTIONS TAKEN BY WRITTEN CONSENT, PROVIDE SUCH
CONSENT) FOR THE ELECTION OF DIRECTORS IN FAVOR OF THE NOMINEES DESIGNATED BY
THE SELLER IN ACCORDANCE WITH THIS SECTION 3.3(A).

 

(b)                                 If, at any time, the total number of
directors of the Company is increased or decreased, the number of directors that
Seller shall have the right to designate pursuant to Section 3.3(a) above, shall
as promptly as practicable be increased or decreased so that the adjusted ratio
of Seller Directors to total directors is not less than 0.469:1 (the “Ratio”). 
In such event, Seller, Parent and the Company shall take such steps consistent
with the provisions of Section 3.3(a) to effectuate this increase or decrease of
Seller Directors in relation to the Ratio as rapidly as reasonably possible.

 

(c)                                  Following the Effective Time and prior to
the Redemption Date, Parent shall have the right to designate and the Company
and Parent shall cause the nomination of such

 

5

--------------------------------------------------------------------------------


 


NUMBER OF DIRECTORS OF THE COMPANY EQUAL TO THE NUMBER RESULTING FROM (I) THE
TOTAL NUMBER OF MEMBERS ON THE BOARD OF DIRECTORS MINUS (II) THE SELLER
DIRECTORS. IF A VACANCY OCCURS OR EXISTS ON THE BOARD OF DIRECTORS AT ANY TIME,
INCLUDING BUT NOT LIMITED TO A VACANCY BECAUSE OF THE DEATH, DISABILITY,
RETIREMENT, RESIGNATION OR REMOVAL OF ANY DIRECTOR FOR CAUSE OR OTHERWISE, AND
THE VACANT POSITION WAS HELD BY A PARENT DIRECTOR, THEN PARENT SHALL HAVE THE
SOLE RIGHT TO DESIGNATE AN INDIVIDUAL TO FILL SUCH VACANCY, AND, SUBJECT TO THE
FIDUCIARY DUTIES OF DIRECTORS, THE BOARD OF DIRECTORS SHALL ELECT SUCH NOMINEE
TO FILL SUCH VACANCY. AT ANY ANNUAL OR SPECIAL MEETING OF THE COMPANY, SELLER
SHALL VOTE ALL OF ITS SHARES OF COMPANY COMMON STOCK OR ANY OTHER VOTING
SECURITIES OF THE COMPANY (AND, WITH RESPECT TO ACTIONS TAKEN BY WRITTEN
CONSENT, PROVIDE SUCH CONSENT) FOR THE ELECTION OF DIRECTORS IN FAVOR OF THE
NOMINEES DESIGNATED BY THE PARENT IN ACCORDANCE WITH THIS SECTION 3.3(C).


 


(D)                                 AT THE REQUEST OF SELLER, EACH OF THE
COMPANY AND PARENT SHALL USE ITS BEST EFFORTS TO CAUSE THE REMOVAL OF ANY SELLER
DIRECTOR AND AT THE REQUEST OF PARENT, EACH OF THE COMPANY AND SELLER SHALL USE
ITS BEST EFFORTS TO CAUSE THE REMOVAL OF ANY PARENT DIRECTOR.


 


(E)                                  SUBJECT TO THE FIDUCIARY DUTIES OF THE
DIRECTORS, SELLER DIRECTORS SHALL BE NOMINATED TO SERVE ON EACH COMMITTEE OF THE
BOARD OF DIRECTORS (OTHER THAN ANY COMMITTEE REQUIRED BY LAW) SO THAT AFTER SUCH
APPOINTMENT(S), THE RATIO OF SELLER DIRECTORS WHO ARE MEMBERS OF SUCH COMMITTEE
TO THE TOTAL NUMBER OF MEMBERS OF SUCH COMMITTEE IS NOT LESS THAN THE RATIO;
PROVIDED THAT IN NO EVENT SHALL THE NUMBER OF SELLER DIRECTORS APPOINTED TO ANY
SUCH COMMITTEE BE LESS THAN ONE.


 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                      EACH OF PARENT, THE COMPANY AND
SELLER REPRESENTS AND WARRANTS TO EACH OF THE OTHER PARTIES THAT:


 


(A)                                  IT (I) IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN
WHICH IT IS INCORPORATED, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON
ITS BUSINESS AS NOW BEING CONDUCTED; AND (III) HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY;

 

(b)                                 the consummation of the Redemption and the
other transactions contemplated hereby and its compliance with the provisions of
this Agreement (i) have been duly authorized by all necessary corporate action
and no other corporate proceedings are necessary to authorize or approve this
Agreement or to consummate the Redemption or the other transactions contemplated
hereby; and (ii) will not conflict with, or result in any violation or breach of
its certificate of incorporation or bylaws (or equivalent constitutional
document) or applicable Laws;

 

(c)                                  this Agreement has been duly executed and
delivered by it, and, assuming the due authorization, execution and delivery by
each of the other parties hereto, constitutes legal, valid and binding
obligations of it, enforceable against it, in accordance with the terms of

 

6

--------------------------------------------------------------------------------


 


THE AGREEMENT (SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY FROM TIME TO TIME IN EFFECT); AND


 


(D)                                 THERE ARE NO JUDICIAL OR ADMINISTRATIVE
ACTIONS, PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE BEST OF ITS KNOWLEDGE,
THREATENED, WHICH QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY ACTION TAKEN OR
TO BE TAKEN IN CONNECTION HEREWITH.


 


SECTION 4.2                                      SELLER REPRESENTS AND WARRANTS
TO THE COMPANY THAT:


 


(A)                                  IT IS THE RECORD AND BENEFICIAL OWNER OF
THE SHARES; AND


 


(B)                                 IT SHALL TRANSFER THE SHARES TO THE COMPANY
HEREUNDER FREE AND CLEAR OF ANY MORTGAGES, LIENS, CHARGES, CLAIMS, SECURITY
INTERESTS, EASEMENTS, PLEDGES OR OTHER ENCUMBRANCES, EXCEPT FOR ANY THAT MAY BE
CREATED BY THE ACTIONS OF THE COMPANY.


 


ARTICLE 5
TAX MATTERS


 


SECTION 5.1                                      WITHHOLDING.  THE REDEMPTION
PRICE SHALL BE PAID FREE AND CLEAR OF ANY AND ALL U.S. FEDERAL, STATE, LOCAL OR
FOREIGN INCOME OR WITHHOLDING TAXES EXCEPT AS PROVIDED IN THIS SECTION 5.1.


 


(A)                                  IF (I) PARENT (ACTING THROUGH THE SPECIAL
COMMITTEE) OR THE COMPANY DETERMINES THAT WITHHOLDING IN EXCESS OF $1 IS LEGALLY
REQUIRED BASED UPON ITS REASONABLE CONCLUSION THAT THE SELLER’S OWNERSHIP
INTEREST IN THE COMPANY (DIRECTLY, INDIRECTLY AND BY ATTRIBUTION FOLLOWING THE
REDEMPTION DOES NOT MEET THE REQUIREMENTS SET FORTH IN THE “SUBSTANTIALLY
DISPROPORTIONATE REDEMPTION OF STOCK” SAFE HARBOR OF SECTION 302(B)(2) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND (II) PARENT (ACTING
THROUGH THE SPECIAL COMMITTEE) OR THE COMPANY HAS NOTIFIED THE SELLER IN WRITING
OF SUCH DETERMINATION AT LEAST 30 DAYS PRIOR TO THE REDEMPTION DATE (SUCH NOTICE
A “SECTION 302 NOTICE”), THEN THE COMPANY SHALL WITHHOLD AN AMOUNT THAT IS
CALCULATED BASED ON ITS REASONABLE ESTIMATE OF THE COMPANY’S CURRENT AND
ACCUMULATED EARNINGS AND PROFITS FOR THE YEAR IN WHICH THE REDEMPTION DATE
OCCURS, AS DETERMINED IN ACCORDANCE WITH TREASURY REGULATION
SECTION 1.1441-3(C)(2)(II). THE SECTION 302 NOTICE SHALL SET OUT (X) THE
DETERMINATION THAT THE SELLER’S OWNERSHIP INTEREST IN THE COMPANY FOLLOWING THE
REDEMPTION DOES NOT MEET THE REQUIREMENTS SET FORTH IN SECTION 302(B)(2), (Y) A
REASONABLE ESTIMATE OF THE AMOUNT OF THE COMPANY’S CURRENT AND ACCUMULATED
EARNINGS AND PROFITS FOR THE YEAR IN WHICH THE REDEMPTION DATE OCCURS, AS
DETERMINED IN ACCORDANCE WITH TREASURY REGULATION SECTION I.L441-3(C)(2)(II) AND
(Z) THE AMOUNT OF THE REQUIRED WITHHOLDING. NOTWITHSTANDING THE FORGOING,
WITHHOLDING SHALL NOT BE PERMITTED (OR, IN THE CASE OF AN OPINION IDENTIFIED IN
CLAUSE (B) BELOW, WITHHOLDING SHALL BE REDUCED IN ACCORDANCE WITH SUCH OPINION)
PURSUANT TO THIS SECTION 5.L(A) IF, AT LEAST 10 DAYS PRIOR TO THE REDEMPTION
DATE, THE SELLER HAS PROVIDED A “SELLER’S OPINION” THAT IS REASONABLY ACCEPTABLE
TO WHICHEVER OF PARENT (ACTING THROUGH THE SPECIAL COMMITTEE) OR THE COMPANY HAS
DELIVERED THE SECTION 302 NOTICE, CONCLUDING THAT (A) IT IS MORE LIKELY THAN NOT
THAT THE SELLER’S OWNERSHIP INTEREST IN THE COMPANY FOLLOWING THE REDEMPTION
SATISFIES THE REQUIREMENTS SET FORTH IN THE “SUBSTANTIALLY DISPROPORTIONATE
REDEMPTION OF STOCK” SAFE HARBOR OF SECTION 302(B)(2) OF THE CODE; OR (B) THE
PROPOSED WITHHOLDING AS SET FORTH IN THE SECTION 302 NOTICE IS OTHERWISE IN
EXCESS OF THE AMOUNT REQUIRED TO BE WITHHELD IN RESPECT OF THE EARNINGS AND
PROFITS OF THE COMPANY DETERMINED PURSUANT TO TREASURY REGULATION
SECTION 1.1441-3(C)(2)(II).

 

7

--------------------------------------------------------------------------------


 


(B)                                 IF (I) PARENT (ACTING THROUGH THE SPECIAL
COMMITTEE) OR THE COMPANY REASONABLY DETERMINES THAT, BASED ON A CHANGE IN
APPLICABLE LAW SUBSEQUENT TO THE DATE HEREOF, WITHHOLDING IS LEGALLY REQUIRED IN
AN AMOUNT IN EXCESS OF THE AMOUNT, IF ANY, DETERMINED UNDER SECTION 5.1 (A), AND
(II) PARENT (ACTING THROUGH THE SPECIAL COMMITTEE) OR THE COMPANY HAS NOTIFIED
THE SELLER IN WRITING OF SUCH DETERMINATION AT LEAST 30 DAYS PRIOR TO THE
REDEMPTION DATE (SUCH NOTICE A “CHANGE IN LAW NOTICE”), THEN THE COMPANY SHALL
WITHHOLD SUCH ADDITIONAL AMOUNT. THE CHANGE IN LAW NOTICE SHALL SET OUT THE
BASIS ON WHICH THE COMPANY HAS REASONABLY DETERMINED THAT ADDITIONAL WITHHOLDING
IS REQUIRED. NOTWITHSTANDING THE FORGOING, WITHHOLDING SHALL NOT BE PERMITTED
PURSUANT TO THIS SECTION 5.1(B) IF, AT LEAST 10 DAYS PRIOR TO THE REDEMPTION
DATE, THE SELLER HAS PROVIDED A “SELLER’S OPINION” THAT IS REASONABLY ACCEPTABLE
TO WHICHEVER OF PARENT (ACTING THROUGH THE SPECIAL COMMITTEE) OR THE COMPANY HAS
DELIVERED THE CHANGE IN LAW NOTICE, WHICH OPINION SHALL CONCLUDE THAT IT IS MORE
LIKELY THAN NOT THAT SUCH WITHHOLDING IS NOT REQUIRED ON THE BASIS ON WHICH THE
COMPANY HAD DETERMINED THAT WITHHOLDING IS REQUIRED AS SET OUT IN THE CHANGE IN
LAW NOTICE.


 


(C)                                  FOR PURPOSES OF SECTIONS 5.1(A) AND
(B) ABOVE A “SELLER’S OPINION” SHALL MEAN A LEGAL OPINION OF NATIONALLY
RECOGNIZED COUNSEL (SUCH COUNSEL TO BE REASONABLY ACCEPTABLE TO WHICHEVER OF
PARENT (ACTING THROUGH THE SPECIAL COMMITTEE) OR THE COMPANY DELIVERED THE
SECTION 302 NOTICE OR CHANGE IN LAW NOTICE, AS APPLICABLE).


 


(D)                                 ANY WITHHOLDING THAT IS MADE PURSUANT TO
THIS SECTION 5.1 SHALL BE MADE AT THE RATE REQUIRED BY STATUTE, OR SUCH LOWER
RATE AS IS PROVIDED UNDER AN APPLICABLE INCOME TAX TREATY, PROVIDED THAT SUCH
LOWER TREATY RATE SHALL APPLY ONLY IF THE SELLER PROVIDES THE COMPANY WITH AN
IRS FORM W-8BEN OR SUCH OTHER DOCUMENTATION AS IS REQUIRED TO OBTAIN THE
BENEFITS OF SUCH TREATY.

 


(E)                                  ANY AMOUNT WITHHELD BY THE COMPANY IN
ACCORDANCE WITH THIS SECTION 5.1 SHALL BE REMITTED TO THE APPROPRIATE TAXING
AUTHORITY, AND SUCH REMITTANCE SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT
AS A PAYMENT OF A PORTION OF THE REDEMPTION PRICE TO THE SELLER.


 


SECTION 5.2                                      INDEMNIFICATION.  THE SELLER
AGREES TO INDEMNIFY AND HOLD PARENT, THE COMPANY AND ITS AFFILIATES HARMLESS
FROM AND AGAINST ANY AMOUNTS INCURRED BY THE COMPANY (INCLUDING PENALTIES,
INTEREST AND REASONABLE COSTS AND EXPENSES) RESULTING FROM, ARISING OUT OF OR
RELATING IN ANY WAY TO THE FAILURE BY THE COMPANY TO WITHHOLD ANY AMOUNT OF
TAXES IN RESPECT OF THE REDEMPTION PRICE, FOR ANY REASON AND WITHOUT REGARD TO
WHETHER THE PARENT OR COMPANY PROVIDED A SECTION 302 NOTICE OR CHANGE IN LAW
NOTICE OR THE SELLER PROVIDED A SELLER OPINION.


 


SECTION 5.3                                      CONTESTS AND COOPERATION.

 

(a)                                  Parent or the Company shall promptly notify
the Seller in writing of any written notice of a proposed assessment or claim in
an audit or administrative or judicial proceeding involving the Company which,
if determined adversely to the taxpayer, would be grounds for indemnification
under this Article V (a “Withholding Tax Liability”); provided, however, that
the failure to give such notice will not affect the Seller’s obligation to
provide the

 

8

--------------------------------------------------------------------------------


 


INDEMNIFICATION SPECIFIED IN THIS ARTICLE V EXCEPT TO THE EXTENT, IF ANY, THAT,
BUT FOR SUCH FAILURE, ALL OR A PORTION OF THE WITHHOLDING TAX LIABILITY IN
QUESTION COULD HAVE BEEN AVOIDED.


 


(B)                                 IN THE CASE OF AN AUDIT OR ADMINISTRATIVE OR
JUDICIAL PROCEEDING THAT RELATES IN WHOLE OR IN PART TO A WITHHOLDING TAX
LIABILITY, THE SELLER SHALL HAVE THE RIGHT AT ITS EXPENSE TO PARTICIPATE IN AND
CONTROL THE CONDUCT OF THE PORTION OF SUCH AUDIT OR PROCEEDING TO THE EXTENT
THAT SUCH AUDIT OR PROCEEDING RELATES TO A WITHHOLDING TAX LIABILITY. THE
COMPANY AND PARENT ALSO MAY PARTICIPATE IN THE PORTION OF SUCH AUDIT OR
PROCEEDING TO THE EXTENT RELATING TO THE WITHHOLDING TAX LIABILITY AND, IF THE
SELLER DOES NOT ASSUME THE DEFENSE OF ANY SUCH AUDIT OR PROCEEDING, THE COMPANY
OR PARENT MAY DEFEND THE SAME IN SUCH MANNER AS IT MAY DEEM APPROPRIATE,
INCLUDING, BUT NOT LIMITED TO, SETTLING SUCH AUDIT OR PROCEEDING AFTER TEN DAYS’
PRIOR WRITTEN NOTICE TO THE SELLER SETTING FORTH THE TERMS AND CONDITIONS OF THE
SETTLEMENT.


 


(C)                                  EACH OF THE COMPANY, PARENT AND THE SELLER
WILL PROVIDE EACH OTHER WITH SUCH COOPERATION AND INFORMATION AS EITHER OF THEM
REASONABLY MAY REQUEST OF THE OTHER (I) IN FILING ANY TAX RETURN, AMENDED TAX
RETURN OR CLAIM FOR REFUND, (II) IN THE CASE WHERE SELLER OWNS DIRECTLY A LESS
THAN 50% INTEREST IN THE COMPANY, IN DETERMINING WHETHER SELLER’S OWNERSHIP
INTEREST IN THE COMPANY MEETS THE REQUIREMENTS SET FORTH IN THE “SUBSTANTIALLY
DISPROPORTIONATE REDEMPTION OF STOCK” SAFE HARBOR OF SECTION 302(B)(2), (III) IN
DETERMINING A WITHHOLDING TAX LIABILITY OR A RIGHT TO A REFUND OF SUCH TAXES,
(IV) IN PARTICIPATING IN OR CONDUCTING ANY AUDIT OR OTHER PROCEEDING IN RESPECT
OF A WITHHOLDING TAX LIABILITY OR (V) IN OTHERWISE COMPLYING WITH THE PROVISIONS
OF THIS ARTICLE V.  SUCH COOPERATION AND INFORMATION SHALL INCLUDE PROVIDING
COPIES (AT THE EXPENSE OF THE SELLER) OF RELEVANT TAX RETURNS OR PORTIONS
THEREOF, TOGETHER WITH ACCOMPANYING SCHEDULES, RELATED WORK PAPERS AND DOCUMENTS
RELATING TO RULINGS OR OTHER DETERMINATIONS BY TAX AUTHORITIES. THE COMPANY AND
PARENT SHALL MAKE ITS EMPLOYEES AVAILABLE ON A BASIS MUTUALLY CONVENIENT TO BOTH
PARTIES TO PROVIDE EXPLANATIONS OF ANY DOCUMENTS OR INFORMATION PROVIDED
HEREUNDER.  EACH OF THE COMPANY, PARENT AND SELLER SHALL RETAIN ALL TAX RETURNS,
SCHEDULES AND WORK PAPERS, RECORDS AND OTHER DOCUMENTS IN ITS POSSESSION
RELATING TO THE TAXABLE PERIOD DURING WHICH THE REDEMPTION OCCURRED UNTIL THE
LATER OF (I) THE EXPIRATION OF THE STATUTE OF LIMITATIONS OF THE TAXABLE PERIOD
OF SUCH RETURN OR (II) SIX YEARS FOLLOWING THE DUE DATE FOR SUCH RETURN.

 


(D)                                 ANY INFORMATION OBTAINED UNDER THIS
SECTION 5.3 SHALL BE KEPT CONFIDENTIAL EXCEPT AS MAY BE NECESSARY IN CONNECTION
WITH THE FILING OF TAX RETURNS OR CLAIMS FOR REFUND OR IN CONDUCTING AN AUDIT OR
OTHER PROCEEDING, OR AS OTHERWISE REQUIRED BY LAW.


 


SECTION 5.4                                      PAYMENT.  PAYMENT BY THE SELLER
OF ANY AMOUNTS DUE UNDER THIS ARTICLE V IN RESPECT OF A WITHHOLDING TAX
LIABILITY SHALL BE MADE WITHIN FIVE BUSINESS DAYS FOLLOWING AN AGREEMENT BETWEEN
THE SELLER AND THE COMPANY THAT AN INDEMNITY AMOUNT IS PAYABLE OR A
“DETERMINATION” AS DEFINED IN SECTION I313(A) OF THE CODE.

 

Section 5.5                                      Negative Covenant.  The Seller
agrees that prior to the Release Date, it shall not sell or otherwise transfer
any shares of the Parent Common Stock that it owns directly to the extent that
as a result of such sale it would own less than the number of shares that
constitute the Covenanted Amount as of the Redemption Date; provided, however
that at any time the Seller shall be free to replace, on one or more occasions,
upon written notice to the Company and the Parent, the assets then subject to
such covenant with different assets, or Seller

 

9

--------------------------------------------------------------------------------


 


MAY SUBSTITUTE A DIFFERENT INDEMNIFYING PARTY IN LIEU OF SELLER (SOLELY FOR THE
PURPOSES OF THE COVENANT IN THIS SECTION 5.5), WHICH SUBSTITUTE PARTY HAS
ASSETS, THAT HAVE A “FAIR MARKET VALUE” AT SUCH TIME AT LEAST EQUAL TO THAT OF
THE REPLACED ASSETS; AND PROVIDED, FURTHER, THAT SELLER SHALL BE FREE TO
SUBSTITUTE THE COVENANT GIVEN HEREUNDER ON ONE OR MORE OCCASIONS (WHETHER OR NOT
THE ASSETS HAVE PREVIOUSLY BEEN REPLACED), UPON WRITTEN NOTICE TO THE COMPANY
AND THE PARENT, WITH (I) ANY ONE OF A LETTER OF CREDIT WITH A FACE AMOUNT OF
$100,000,000, CASH IN AN AMOUNT OF $100,000,000 OR OTHER ASSETS WITH A “FAIR
MARKET VALUE” OF $100,000,000 OR (II) A SUBSTITUTE INDEMNIFYING PARTY IN LIEU OF
SELLER (SOLELY FOR THE PURPOSES OF THE COVENANT IN THIS SECTION 5.5), WHICH
SUBSTITUTE PARTY HAS PROVIDED FOR ANY ONE OF THE FOREGOING IN CLAUSE (I), AND
SUCH SECURITY AND/OR SUCH INDEMNIFYING PARTY, AS THE CASE MAY BE, SHALL REMAIN
IN EFFECT (UNLESS SUBSTITUTED AS PERMITTED BY THIS SECTION 5.5) UNTIL THE
RELEASE DATE. “FAIR MARKET VALUE” SHALL BE DETERMINED IN GOOD FAITH BY THE
SELLER AND, WITH RESPECT TO ASSETS OTHER THAN A LETTER OF CREDIT, CASH,
MARKETABLE SECURITIES, OR ASSETS WITH A BOOK VALUE OF GREATER THAN OR EQUAL TO
THE REQUISITE MINIMUM PROVIDED FOR ABOVE, IF REQUESTED BY PARENT (ACTING THROUGH
THE SPECIAL COMMITTEE), SHALL BE SUPPORTED BY AN OPINION OF A NATIONALLY
RECOGNIZED INVESTMENT BANKING FIRM REASONABLY ACCEPTABLE TO PARENT (ACTING
THROUGH THE SPECIAL COMMITTEE). SELLER SHALL NOT BE DEEMED TO BE IN BREACH OF
THE FOREGOING FOR FAILURE TO GIVE THE NOTICE PROVIDED FOR ABOVE IN A TIMELY
MANNER, UNLESS AND TO THE EXTENT THAT COMPANY OR THE PARENT HAS BEEN MATERIALLY
PREJUDICED THEREBY.

 


ARTICLE 6
GENERAL PROVISIONS


 


SECTION 6.1                                      ENTIRE AGREEMENT.  THIS
AGREEMENT (INCLUDING THE SCHEDULE AND EXHIBITS TO THIS AGREEMENT), CONSTITUTES
THE ENTIRE AGREEMENT RELATING TO THE REDEMPTION AND SUPERSEDES ALL OTHER PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES, BOTH WRITTEN AND
ORAL, AMONG THE PARTIES TO THIS AGREEMENT WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT. NO REPRESENTATION, WARRANTY, INDUCEMENT, PROMISE, UNDERSTANDING
OR CONDITION NOT SET FORTH IN THIS AGREEMENT HAS BEEN MADE OR RELIED UPON BY ANY
OF THE PARTIES TO THIS AGREEMENT RELATING TO THE REDEMPTION.


 

Section 6.2                                      Interpretation.  The headings
in this Agreement are for reference only and shall not affect the meaning or
interpretation of this Agreement. Definitions shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  All references in this Agreement to Articles, Sections and
Schedules shall refer to Articles and Sections of, and Schedules to, this
Agreement unless the context shall require otherwise.  The words “include,”
“includes” and “including” shall not be limiting and shall be deemed to be
followed by the phrase “without limitation.”  Unless the context shall require
otherwise, any agreements, documents, instruments or Laws defined or referred to
in this Agreement shall be deemed to mean or refer to such agreements,
documents, instruments or Laws as from time to time amended, modified or
supplemented, including (a) in the case of agreements, documents or instruments,
by waiver or consent and (b) in the case of Laws, by succession of comparable
successor statutes.  All references in this Agreement to any particular Law
shall be deemed to refer also to any rules and regulations promulgated under
that Law.  References to a Person also refer to its predecessors and permitted
successors and assigns.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended

 

10

--------------------------------------------------------------------------------


 


TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 6.3                                      SURVIVAL.  THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE REDEMPTION DATE.


 


SECTION 6.4                                      NO THIRD-PARTY BENEFICIARIES.
 EXCEPT AS EXPRESSLY PROVIDED, THIS AGREEMENT IS NOT INTENDED TO CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.


 


SECTION 6.5                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE (THE JURISDICTION OF INCORPORATION OF THE COMPANY), WITHOUT REGARD TO
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW.

 


SECTION 6.6                                      SUBMISSION TO JURISDICTION. 
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT HEREOF BROUGHT BY ANOTHER PARTY HERETO OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT IN THE DELAWARE CHANCERY COURT TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND, TO THE EXTENT NOT SO PERMITTED,
IN ANY FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE, AND EACH OF THE
PARTIES HERETO HEREBY (I) IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE EXCLUSIVE PERSONAL JURISDICTION OF THE AFORESAID COURTS
IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY, (II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT
AND (III) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY IN ANY COURT OTHER THAN THE AFORESAID
COURTS.  ANY SERVICE OF PROCESS TO BE MADE IN SUCH ACTION OR PROCEEDING MAY BE
MADE BY DELIVERY OF PROCESS IN ACCORDANCE WITH THE NOTICE PROVISIONS CONTAINED
IN SECTION 6.8.

 

Section 6.7                                      WAIVER OF JURY TRIAL.  EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO
THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.7.

 

11

--------------------------------------------------------------------------------


 


SECTION 6.8                                      NOTICES.  ANY NOTICE, REQUEST,
INSTRUCTION OR OTHER COMMUNICATION UNDER THIS AGREEMENT SHALL BE IN WRITING AND
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE OR BY FACSIMILE:


 

If to Seller, to:

 

Artal Luxembourg S.A

105, Grand-Rue

L-1661 Luxembourg

Luxembourg

Facsimile: 011 352 22 42 59 22

Attention: Francoise de Wael

 

with a copies to:

 

The Invus Group, LLC

135 East 57th Street, 30th Floor

New York, NY 10022

Facsimile: (212)371 - 1829
Attention: Raymond Debbane

 

and

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

47th Floor

New York, New York 10166-0193

Facsimile: (212)351-5316

Attention: Steven Shoemate, Esq.

 

If to the Company, to:

 

WeightWatchers.com, Inc.

888 Seventh Avenue, 7th Floor

New York, NY 10106

Facsimile: 212-315-0709

Attention: Jeffrey Fiarman

 

with a copy, prior to the Effective Time, to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

47th Floor

New York, New York 10166-0193

Facsimile: (212)351-5316

Attention: Steven Shoemate, Esq.

 

12

--------------------------------------------------------------------------------


 

with a copy, after the Effective Time, to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Facsimile: (212)757-3990

Attention: Judith R. Thoyer, Esq.

 

If to Parent, to:

 

Weight Watchers International, Inc.

175 Crossway Park West

Woodbury, NY 11797-2055

Facsimile: (516)390-1795

Attention: Robert Hollweg, Vice President, General

Counsel and Secretary

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Facsimile: (212)757-3990

Attention: Judith R. Thoyer, Esq.

 

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above. 
Each such communication shall be effective (a) if delivered by hand, when such
delivery is made at the address specified in this Section 6.8, (b) if delivered
by overnight courier service, the next business day after such communication is
sent to the address specified in this Section 6.8, or (c) if delivered by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 6.8 and appropriate confirmation is received.

 


SECTION 6.9                                      RULES OF CONSTRUCTION.  THE
PARTIES TO THIS AGREEMENT HAVE BEEN REPRESENTED BY COUNSEL DURING THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND WAIVE THE APPLICATION OF ANY
LAWS OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN ANY AGREEMENT OR
OTHER DOCUMENT SHALL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
OTHER DOCUMENT.


 


SECTION 6.10                                ASSIGNMENT.  THIS AGREEMENT SHALL
NOT BE ASSIGNABLE BY OPERATION OF LAW OR OTHERWISE.


 


SECTION 6.11                                REMEDIES.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, ANY AND ALL REMEDIES EXPRESSLY CONFERRED UPON A
PARTY TO THIS AGREEMENT SHALL BE CUMULATIVE WITH, AND NOT EXCLUSIVE OF, ANY
OTHER REMEDY CONTAINED IN THIS AGREEMENT, AT LAW OR IN EQUITY.  THE EXERCISE BY
A PARTY TO THIS AGREEMENT OF ANY ONE REMEDY SHALL NOT PRECLUDE THE EXERCISE BY
IT OF ANY OTHER REMEDY.


 

Section 6.12                                Specific Performance.  The parties
to this Agreement agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were

 

13

--------------------------------------------------------------------------------


 


NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES TO THIS AGREEMENT SHALL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT,
IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.


 


SECTION 6.13                                BINDING EFFECT.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ALL OF THE PARTIES AND, TO THE
EXTENT PERMITTED BY THIS AGREEMENT, THEIR SUCCESSORS, EXECUTORS, ADMINISTRATORS,
HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS.


 


SECTION 6.14                                SEVERABILITY.  IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED BY ANY RULE OF LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND
PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS IS NOT AFFECTED
IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON A DETERMINATION THAT ANY
TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE
PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO
EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN A MUTUALLY
ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY BE
CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


SECTION 6.15                                COUNTERPARTS: EFFECTIVENESS.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH SHALL BE
ONE AND THE SAME AGREEMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EACH
PARTY TO THIS AGREEMENT SHALL HAVE RECEIVED COUNTERPARTS SIGNED BY ALL OF THE
OTHER PARTIES.


 

[The remainder of this page is intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

ARTAL LUXEMBOURG S.A.

 

 

 

 

 

By:

/s/ Francoise de Wael

 

 

Name:

Francoise de Wael

 

 

Title:

Managing Director

 

 

 

 

 

WEIGHTWATCHERS.COM, INC.

 

 

 

 

 

By:

/s/ David P. Kirchhoff

 

 

Name:

David P. Kirchhoff

 

 

Title:

Chief Executive Officer
and President

 

 

 

 

 

WATCHERS INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Linda Huett

 

 

Name:

Linda Huett

 

 

Title:

President and Chief
Executive Officer

 

Signature page to Redemption Agreement

 

--------------------------------------------------------------------------------


 

Schedule
External Financing

 

For the purposes of this Agreement, the term “External Financing” shall mean a
letter of commitment approved by the relevant third party bank’s credit
committee which commits it to provide funding to the Company (with no recourse
against Parent) on the following basis and subject to customary banking
conditions being met:

 

1.                                       Amount

Such amount equal to the Redemption Price less the amount of any cash available
to the Company from its own resources.

 

 

2.                                       Maximum Borrowing Rate

The weighted blended interest rate for the External Financing shall not be
greater than 450 basis points over Parent’s Borrowing Rate (as defined below) at
the time of the commitment for the External Financing.

 

 

3.                                       Prepayment Terms or Interest Rate
Changes

The External Financing (i) shall provide that it is prepayable, with a
prepayment penalty of no greater than 1% on a weighted average basis, with
respect to prepayments made on or after December 29, 2006, or (ii) shall
otherwise provide for an interest rate reduction on or after such date if
appropriate.

 

4.                                       “Parent’s Borrowing Rate” shall mean
the lower of (a) the Alternate Base Rate plus the ApplicableMargin for a
Revolving Loan and (b) the LIBO Rate (Reserve Adjusted) plus the Applicable
Marginfor a Revolving Loan, without regard to amounts outstanding pursuant to
the Credit Agreement. Allcapitalized terms in the definition of Parent’s
Borrowing Rate shall be as defined in the FifthAmended and Restated Credit
Agreement, as amended, among Weight Watchers International,Various Financial
Institutions, Credit Suisse First Boston and the Bank of Nova Scotia, dated as
ofJanuary 21, 2004 (the “Credit Agreement”).

 

--------------------------------------------------------------------------------


 

Exhibit A to
Redemption Agreement

 

Statement of Lost Stock Certificate

 

The undersigned (“Stockholder”) hereby states as follows:

 

1.                                     The Stockholder is the owner of
12,091,811 shares (the “Shares”) of Common Stock, par value $.01 per share, of
WEIGHTWATCHERS.COM, INC., a Delaware corporation (the “Company”).

 

2.                                     The stock certificate representing the
Shares (the “Stock Certificate”) has been lost or destroyed.

 

3.                                     The Stockholder is the sole legal,
beneficial and unconditional owner of the Shares, entitled to full and exclusive
possession of the Stock Certificate representing the Shares at the time of loss
or destruction.

 

4.                                     The Stockholder has not sold, endorsed,
assigned, transferred, hypothecated, pledged or otherwise transferred or
disposed of the Stock Certificate representing the Shares and, is entitled to
the full and exclusive possession and benefit of said Stock Certificate
representing the Shares; no Person or entity other than the Stockholder has any
right, title, claim, equity, or interest in, to or with respect to the Stock
Certificate representing the Shares or any proceeds of the Stock Certificate
representing the Shares.

 

5.                                     The Stockholder hereby agrees that the
Stockholder shall indemnify and hold the Company, its successors and assigns
harmless from and against any and all demands, claims, actions or causes of
action, liabilities, losses or damages of any nature whatsoever, that may at any
time be made by reason of the fact that the Stock Certificate may be in, or may
hereafter come into, the possession of any Person or entity as a result of the
failure of any representation or statement made by the Stockholder in this
Statement.

 

6.                                  In the event that the original Stock
Certificate representing the Shares is subsequently found by the Stockholder, or
again comes into the possession of the Stockholder, the Stockholder will
immediately deliver such original Stock Certificate representing the Shares to
the Company or its successors or assigns for cancellation.

 

IN WITNESS WHEREOF, this Statement is executed as of this          day of [ ],
200   .

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit B to

Redemption Agreement

 

Stock Power

 

FOR VALUE RECEIVED, the undersigned hereby assigns, sells and transfers unto
WEIGHTWATCHERS.COM, INC., a Delaware corporation (the “Company”‘). 12,091,811
shares of the Common Stock of the Company standing in the name of the
undersigned on the books of the Company and represented by Certificate
[                        ]

 

Dated: [       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------